United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1980
Issued: June 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2010 appellant, through her representative, filed a timely appeal from the
March 18, 2010 merit decision of the Office of Workers’ Compensation Programs terminating
her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective March 18, 2010 on the grounds she no longer had any residuals or disability causally
related to her accepted employment-related injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 9, 2002 appellant, then a 38-year-old mail processor, filed a traumatic injury
claim alleging that on that day she felt pain in her lower back and right leg while lifting the cover
of a machine to clear a jam. The Office accepted the claim for muscle spasms in the back and
paid appropriate benefits. Appellant stopped work on July 9, 2002 and returned to a
modified-duty position on September 23, 2003. On September 15, 2004 the Office accepted her
recurrence claim of April 13, 2004. On November 16, 2004 it informally reduced appellant’s
compensation, effective September 29, 2003, to reflect her actual earning in her modified
employment.
On March 28, 2008 the Office received a claim for a recurrence commencing
March 21, 2005. Appellant stated that, while boxing mail on March 21, 2005, she had back pain
and spasms and numbness and pain through her legs. She also indicated that she worked four
hours a day in a modified mail processor position with restrictions. Appellant stopped work on
March 21, 2005. She has not returned.
On April 2, 2008 the Office requested additional information about the claimed
recurrence of March 21, 2005.
Appellant responded to the Office’s request in an April 10, 2008 statement. In a
March 17, 2008 letter, the employing establishment stated that she last worked on February 24,
2005 for four hours and was on sick leave between February 25 and March 2, 2005. As of
March 3, 2005, appellant had not worked for the employing establishment.
In April 2008, the Office referred appellant for a second opinion examination to
determine whether her current condition and disability was related to the accepted condition. In
a May 6, 2008 report, Dr. Sanford R. Wert, a Board-certified orthopedic surgeon, noted the
history of injury, his review of the medical record and the statement of accepted facts. He noted
that appellant returned to work in a modified capacity 15 months following the injury with her
last day at work March 21, 2005. Dr. Wert presented his examination findings and opined there
were no objective findings of any compensable conditions. He stated that the injury-related
conditions had resolved and there were no disabling residuals from the traumatic work-related
injury. Dr. Wert opined that appellant reached maximum medical improvement and could
resume full-time normal employment with no restrictions or limitations. He advised that
appellant has a lumbosacral spine herniated disc which preexisted the work injury that could
cause intermittent symptomatology and which also could prevent her from returning to full-time
work without restrictions.
In an April 24, 2008 work capacity evaluation, Dr. Daniel W. Wilen, a Board-certified
orthopedic surgeon, opined that appellant was totally disabled due to injuries from her July 9,
2002 work injury. He also opined that she was unable to work due to her lumbar spine disc
herniations at L4-5 and disc bulges at L3-4 and L5-S2.
In June 2008, the Office scheduled appellant for an impartial medical examination with
Dr. Stanley Soren, a Board-certified orthopedic surgeon, to resolve the conflict in medical
opinion with regards to ongoing treatment, causal relationship and continued disability. In an

2

August 12, 2008 report, Dr. Soren noted the history of injury, his review of the medical record
and statement of accepted facts and presented his examination findings. He provided diagnoses
of lumbosacral sprain/strain with associated muscle spasm, herniated lumbar disc L4-5 and
lumbar radiculopathy. Dr. Soren stated that appellant had recovered from the lumbosacral
sprain/strain, which was a temporary aggravation of the preexistent lumbar disc herniation. He
stated that her disc herniation with associated lumbar radiculopathy remained. Dr. Soren
explained that there was no further need for any orthopedic treatment since she reached
maximum medical improvement and the work-related injury had resolved. He opined that
appellant could not work due to her preexistent herniated discs in the lumbar area and the
associated lumbar radiculopathy, which was unrelated to the work injury.
On November 24, 2008 the Office proposed to terminate appellant’s compensation
benefits and deny the March 21, 2005 recurrence claim on the grounds that the medical evidence,
as characterized by Dr. Soren’s report, established that she no longer had any residual findings or
disability from work due to the work injury.
In response to the proposed termination, the Office received a note from Dr. Paul T.
Branda, an internist, a request for continued physical therapy and copies of physical therapy
progress notes.
By decision dated December 24, 2008, the Office finalized the termination of appellant’s
compensation benefits effective January 18, 2009. On December 29, 2008 appellant, through her
attorney, requested a telephonic hearing, which was held on April 20, 2009. Counsel argued that
Dr. Soren had erroneously assumed appellant was suffering from lumbar radiculopathy at the
time of the 2002 injury, noting that the condition was not addressed until October 2003
diagnostic testing. He further argued that appellant had worked in a restricted-duty position prior
to June 2002, as a result of her herniated disc condition, but returned to her regular duties
without restriction when the July 9, 2002 work injury occurred. Counsel asserted that the
statement of accepted facts was misleading as it indicated a history of back conditions and
sciatica, but appellant had not been diagnosed with any preexisting sciatica or radiculopathy
conditions. Appellant also testified as to her working conditions prior to and after her work
injury.
Copies of physical therapy reports were submitted. In a May 7, 2009 report, Dr. Branda
discussed appellant’s treatment and disagreed with Dr. Soren’s conclusion regarding preexisting
diagnoses of sciatica and radiculopathy stating there was no evidence of either condition prior to
the July 2002 work event. He also stated that she had recovered from her preexisting disc injury
to the extent she was able to return to work with limitation as of the July 2002 work injury.
Dr. Branda stated that disc injury patients were more prone to additional injury and opined that
appellant’s disc injury became symptomatic as a result of the work injury which resulted in
radiculopathy.
By decision dated July 9, 2009, an Office hearing representative set aside the Office’s
December 4, 2008 decision and remanded the case for further development. The Office hearing
representative found that there continued to be a conflict regarding causal relationship of the
diagnosed radiculopathy condition. The Office hearing representative requested that Dr. Soren
be provided with the medical record and provide a supplemental report containing a rationalized

3

discussion concerning his conclusion regarding the diagnosed radiculopathy as preexisting the
July 2002 work injury, his conclusion that the work injury caused a temporary aggravation and
why appellant’s ongoing condition was unrelated to or a result of the 2002 injury.2
Following the Office hearing representative’s remand instructions, the Office referred
appellant to Dr. Soren with a revised statement of accepted facts and additional medical reports
on file. It continued to receive progress notes, physician’s notes, physical therapy notes and
requests for authorization.
In a November 10, 2009 report, Dr. Soren reviewed the medical record and provided new
examination findings. Examination revealed no lumbar muscle spasm. While appellant walked
with a cane, her gait was normal with the cane and without it. Straight leg raising on the right
was normal and to 65 degrees on the left. Dr. Soren diagnosed lumbosacral sprain/strain with
associated muscle spasms but noted that there was no spasm present on either of his
examinations. He also diagnosed herniated lumbar disc L4-5 and lumbar radiculopathy.
Dr. Soren indicated that the medical reports by two examiners which noted marked improvement
in appellant’s condition after her July 9, 2002 work injury indicated that there was a temporary
aggravation of her preexisting lumbar disc herniation by the lumbosacral sprain/strain injury of
July 9, 2002 and that she had improved. He stated that, when there is a preexisting diagnosis of a
herniated disc, such as this case, it was possible for there to be specific activity induced
exacerbations and remissions. Thus, Dr. Soren opined that the radiculopathy predated the July 9,
2002 work injury and was temporarily aggravated by the July 9, 2002 lumbosacral sprain/strain,
which had resolved. He also stated ongoing symptomatology in the low back is not unusual
when there is considerable discrepancy between the height and weight of the person, such as in
appellant’s case. Dr. Soren opined that the resolved lumbosacral sprain/strain related to the
July 9, 2002 work injury had resolved as of the time of appellant’s July 7, 2003 examination with
Dr. Phillip Lewis3 which was confirmed on October 20, 2003 by Dr. Wert4 in that she was able
to return to work full duty. He reiterated that appellant could not return to work due to her
nonjob-related diagnoses of disc herniation and associated lumbar radiculopathy.
By decision dated March 18, 2010, the Office finalized the termination of appellant’s
medical and wage-loss benefits and denied the recurrence of disability claim. Special weight
was accorded to Dr. Soren’s November 10, 2009 medical opinion that there were no longer any
residuals or disability referable to the July 9, 2002 work injury.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.5 The Office may not terminate compensation without
2

The Office reinstated compensation benefits pending a final decision.

3

Dr. Lewis, an osteopath and orthopedic surgeon, conducted a second opinion examination, noted an impression
of resolved lumbosacral sprain/strain and opined that no further treatment was required.
4

Dr. Wert diagnosed an aggravation of a preexisting lumbosacral spine injury but opined that appellant no longer
had work-related disability or a need for further medical treatment.
5

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

4

establishing that disability ceased or that it was no longer related to the employment.6 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 In situations where there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.9
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report.10 Where such
clarification is required and is forthcoming, the opinion of the impartial specialist, if sufficiently
well rationalized and based upon a proper factual background, is also entitled to special weight.11
ANALYSIS
The Office accepted that appellant sustained employment-related muscle spasms in her
back on July 9, 2002. Appellant filed a claim on March 28, 2008 for a recurrence commencing
March 21, 2005. The Office found a conflict in medical opinion was created between her
physician, Dr. Wilen, who opined appellant was totally disabled from the work-related injury,
and the second opinion physician, Dr. Wert, who opined that she could return to full-time work
with no restrictions as the injury-related conditions had resolved and there were no disabling
residuals from the work injury. It referred appellant to Dr. Soren to resolve the conflict.
Following a supplemental report from Dr. Soren clarifying that appellant had preexisting lumbar
disc condition with radiculopathy unrelated to the July 9, 2002 work injury, the Office denied
appellant’s recurrence claim and terminated her entitlement to wage loss and medical benefits on
March 18, 2010 on the grounds the medical evidence was insufficient to support continued workrelated residuals or disability.
The Board finds that the thorough well-documented November 10, 2009 addendum
report of Dr. Soren, the impartial medical specialist selected to resolve the medical conflict, is
entitled to special weight. Dr. Soren reviewed appellant’s complete medical history, examined
6

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

7

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

8
9

5 U.S.C. § 8123(a).
R.C., 58 ECAB 238 (2006); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

10

Harold Travis, 30 ECAB 1071 (1979).

11

Aubrey Belnavis, 37 ECAB 206, 212 (1985).

5

her for a second time and found no objective evidence of ongoing residuals or disability due to
the accepted condition. He indicated that no muscle spasm was seen either in the November 10,
2009 or in the August 12, 2008 evaluation of her diagnosed lumbosacral sprain/strain with
associated muscle spasms. Dr. Soren also diagnosed herniated lumbar disc L4-5 and lumbar
radiculopathy, which he opined were preexisting to the July 9, 2002 work injury. He noted two
medical examiners of record had noted marked improvement in appellant’s condition after her
July 9, 2002 work injury, which he indicated was a temporary aggravation of her preexisting
lumbar disc herniation by the lumbosacral sprain/strain injury of July 9, 2002 and that she had
improved. Dr. Soren explained that, when there is a preexisting diagnosis of a herniated disc,
such as this case, it was possible for there to be specific activity induced exacerbations and
remissions. Thus, he opined that the radiculopathy predated the July 9, 2002 work injury and
was temporarily aggravated by the July 9, 2002 lumbosacral sprain/strain, which had resolved.
Dr. Soren also stated as there was considerable discrepancy between appellant’s height and
weight, it was not unusual to have ongoing symptomatology in the low back. He opined that the
lumbosacral sprain/strain related to the July 9, 2002 work injury had resolved as noted in
Dr. Lewis’ July 7, 2003 examination and confirmed by Dr. Wert on October 20, 2003, by the fact
she was able to return to work full duty. Dr. Soren reiterated that appellant could not return to
work on the basis of her nonjob-related diagnoses of disc herniation and associated lumbar
radiculopathy.
The Office properly accorded special weight to the impartial medical examiner’s
November 10, 2009 findings. The Board finds that Dr. Soren’s report is sufficiently well
rationalized and based on a proper factual background and represents the weight of the medical
evidence and establishes that the accepted lumbosacral sprain/strain injury of July 9, 2002 had
resolved without residuals and appellant’s nonjob-related diagnoses of disc herniation and
associated lumbar radiculopathy had preexisted the July 9, 2002 work injury. Dr. Soren fully
discussed the history of injury and explained that there were no objective findings to support that
appellant had any continuing employment-related residuals or disability. He further provided
rationale support by the medical record that appellant’s radiculopathy condition preexisted the
July 9, 2002 work injury. The Board finds that Dr. Soren’s opinion is detailed, well rationalized
and based upon a complete and accurate history and therefore represents the weight of the
medical evidence. Accordingly, the Office met its burden of proof to terminate compensation.
The Board also notes that, as Dr. Soren found that appellant’s work-related condition had
resolved by October 2003, the evidence is insufficient to establish a recurrence of disability
beginning March 21, 2005.12 Dr. Soren found no basis on which to attribute appellant’s
disability to her accepted condition.

12

See 20 C.F.R. § 10.5(x). A recurrence of disability means an inability to work after an employee has returned
to work, caused by a spontaneous change in a medical condition, which had resulted from a previous injury or
illness without an intervening injury or new exposure to the work environment that caused the illness. This term
also means an inability to work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations. In this
case, there also is no evidence appellant’s light duty was withdrawn.

6

On appeal, counsel for appellant contends that the supplemental report of Dr. Soren is
vague and speculative and fails to provide an objective basis for his opinion that the
radiculopathy preceded the July 9, 2002 work injury or explain why there is no evidence of
radiculopathy prior thereto. He contends that Drs. Wilen and Branda give rationale supported by
objective findings as to the herniated disc problem being present before July 9, 2002 but
asymptomatic, i.e., without radiculopathy, until the July 9, 2002 incident that caused the
symptoms and radiculopathy. The Board notes that it was on the basis of Dr. Branda’s report
that the Office hearing representative remanded the case for a clarification report from Dr. Soren,
who provided reasoning for his opinion addressing this matter while Dr. Branda’s report is of
limited probative value as it provided insufficient medical rationale in support of its
conclusions.13 Dr. Wilen’s opinion is insufficient as he was on one side of a conflict that was
resolved by Dr. Soren.14 The Board finds that Dr. Soren’s November 10, 2009 supplemental
report establishes that the radiculopathy preexisted the July 9, 2002 work injury.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits.

13

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
14

See I.J., 59 ECAB 408 (2008) (reports from a physician who was on one side of a medical conflict that an
impartial specialist resolved, are generally insufficient to overcome the weight accorded to the report of the impartial
medical examiner, or to create a new conflict).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 18, 2010 is affirmed.
Issued: June 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

